

EMAGIN CORPORATION
 
EXECUTIVE EMPLOYMENT AGREEMENT
_______________________________________
 
 

Executive Name:  Gary Jones   Title(s):  Chief Executive Officer; President 
Effective Date:  January 1, 2006 



For good consideration, the Company employs the Employee on the following terms
and conditions (the “Agreement”) as of the above date between EMAGIN
CORPORATION, a Delaware corporation (the “Company”), and the above named
executive (“Executive”).
 
1.      EMPLOYMENT AGREEMENT
 

1.1.      
Employment; Duties and Responsibilities

The Company hereby employs Executive as its President and Chief Executive
Officer and Executive accepts such employment on the terms contained in this
Agreement. Within limitations established by the Bylaws of the Company,
Executive shall have each and all of the duties, responsibilities and
authorities that are consistent with his title(s). Executive shall report to the
Board of Directors.
 

1.2       
Term

This Agreement shall commence on the date hereof and shall continue hereafter
unless terminated pursuant to this Section 3 for a period of thirty six (36)
months beginning on January 1, 2006.
 

1.3.      
Time and Effort.

Executive shall use his best efforts to carry out the duties and
responsibilities that are consistent with his title(s) and devote the
substantial portion of his entire business time, attention, and energy
exclusively to the business and affairs of the Company. During Executive’s
employment Executive shall not engage in any business activities outside those
of the Company to the extent that such activities would interfere with or
prejudice Executive’s obligations to the Company. Executive may serve as a
member of the Board of Directors of other organizations that do not compete with
the Company, and may participate in other professional, civic, governmental
organizations and activities that do not materially affect his ability to carry
out his duties.
 
 

1.4       
Service on Board of Directors.

For as long as Executive is an employee of the Company, Executive shall receive
no additional compensation for serving as Chairman or a member of the Company’s
Board of Directors.
 

1.5.      
Location

Unless otherwise voluntarily agreed to, the locations at which Executive shall
perform services for the Company shall be Bellevue, Washington and Hopewell
Junction, New York.
 
2.      COMPENSATION

2.1.      
Base Salary.



2.1.1 As compensation for performing services for the Company, Executive shall
be entitled to retain his current salary as of the date of this Agreement,
payable in bi-weekly installments consistent with the Company’s payroll
practices. The annual base salary will be reviewed on or before January 1 of
each year by the Compensation Committee to determine if such base salary should
be increased due to inflation or in recognition of Executive’s services to the
Company.
 

--------------------------------------------------------------------------------



2.1.2   
The Board or Compensation Committee of the Board may provide additional bonuses
for accomplishment of various objectives from time to time, at their discretion.

 
2.1.3   Executive shall accrue personal time off for vacation, sick leave, or
personal reasons upon completion of each month following the date of this
Agreement in accordance with his current accrual rates. The limits for this
personal time shall be subject to an annual review by the Board or Compensation
Committee of the Board.
 

2.2.      
Benefit Plans.

During Executive’s employment, Executive shall be entitled to participate, to
the extent of Executive’s eligibility, in the employee fringe benefits made
available by the Company to its employees. Nothing in this Agreement shall
preclude the Company from terminating or amending any employee benefit plan or
program as a whole from time to time.
 
 

2.3.      
Business Expenses.

Upon submission of itemized expense statements in the manner specified by the
Company, Executive shall be entitled to reimbursement for reasonable travel,
relocation, and other reasonable business expenses incurred by the Executive in
the performance of his duties under this Agreement, or as agreed to by the Board
of Directors.
 

2.4.      
Stock Options and Grants

Executive shall be eligible to participate in the Company’s Stock Option and
Stock Purchase Plans, as determined in the sole discretion of the Board of
Directors. The Board or Compensation Committee of the Board may provide
additional awards of stock options or stock grants from time to time or on an
incentive plan as deemed appropriate.
 
 
3.    TERMINATION OF EMPLOYMENT
 

3.1.      
Voluntary.

If Executive voluntarily terminates Executive’s employment with the Company,
other than for Good Reason as defined in Section 3.4 herein, Executive shall
cease to accrue salary, vacation, benefits and other compensation on the date of
voluntary termination. Accrued benefits, if any, will be payable in accordance
with applicable benefit plan provisions.
 

3.2.      
With Cause

Notwithstanding anything herein to the contrary, the Company may terminate
Executive’s employment hereunder for cause for any one of the following reasons:
(a) failure to devote substantially all of Executive’s full professional time,
attention, energies, and abilities to Executive’s employment duties for the
Company, which failure is not cured within two weeks after the Company gives
Executive written notice of the failure; (b) inducement of any customer,
consultant, employee, or supplier of the Company to unreasonably breach any
contract with the Company or cease its business relationship with the Company;
(c) willful, deliberate, and persistent failure by Executive to reasonably
perform the duties and obligations of Executive’s employment which are not
remedied in a 90 day period of time after receipt of written notice from the
Company; (d) an act or acts of dishonesty undertaken by Executive resulting in
substantial personal gain by the Executive at the expense of the Company; (e)
material breach of a fiduciary or contractual duty to the Company; (f)
conviction of a felony, or (g) commission of an act that results in material
long term harm to the goodwill or reputation of the Company. To be deemed
terminated for Cause, the Company shall have given Employee written notice
stating the alleged Cause and shall have provided Employee an opportunity to
present evidence to the Board of Directors, at the Company’s offices on a date
and time mutually convenient to the Board, no sooner than one and not later than
two weeks after the foregoing notice, to refute the claim of Cause. Executive
shall cease to accrue salary, vacation, benefits and other compensation on the
date of “with cause” termination by the Company. Accrued benefits, if any, will
be payable in accordance with applicable benefit plan provisions of the Company.
 
 

--------------------------------------------------------------------------------


 
3.3       
Without Cause.

The Company may terminate the employment of Executive at any time without notice
and without cause (as defined in Section 3.2) In such event, Executive shall be
entitled to (i) salary until the end of this agreement’s full term or twelve
(12) months, whichever is greater, based on Executive’s monthly rate of base
salary at the date of such termination, (ii) payment for accrued vacation days,
including personal choice holidays and (iii) all bonuses that would otherwise
have been accrued during the term of this agreement. The Company shall pay such
sum of salary and vacation accrual in one payment within thirty (30) business
days following the effective date of termination and shall pay merit or
revenue-based bonuses on the dates on which they would have normally occurred
throughout the full term of this agreement. Furthermore, shares of any of the
Executive’s stock subject to any lockups will be immediately released from such
restrictions and registered by the company within 30 days of termination without
cause. Executive will otherwise cease to accrue salary and other benefits upon
the date of such final payment, other than the Company’s normal insurance
policies for terminated employees. Notwithstanding the foregoing, the Company
shall have no obligation to pay Executive any of such salary or such benefits
that may accrue after the Company ceases to do business, liquidates
substantially all of its assets (except in connection with a sale of
substantially all of the assets of the Company as a going concern), or
voluntarily or involuntarily becomes the subject of a proceeding under the
Bankruptcy Code that is not dismissed within 60 days.
 

3.4.      
Termination for Good Reason

If Executive terminates his employment with the Company for Good Reason (as
hereinafter defined), such termination will be considered to be effectively the
same as termination without cause; he shall be entitled to the severance
benefits set forth in Section 3.3 and vesting benefits set forth in Section 3.8.
For purposes of this Agreement, “Good Reason” shall mean any of the following
unless such change was initiated by or voluntarily agreed to by Executive: (a)
any significant change in the Executive’s title, or position, or duties and
responsibilities not voluntarily made; (b) any involuntary decrease in base
salary (other than any which may be assessed on a percentage basis to the
company as a whole); or (c) any material breach by the Company of this
Agreement.
 

3.5.      
Change of Control

If the Executive’s employment is terminated or his position significantly
changed or salary decreased as a result of the acquisition of the Company by
merger, sale of all or substantially all of the Company’s assets, or other
reorganization resulting in a change of 50% or more in the ownership of the
Company’s stock, he shall be entitled to the severance benefits set forth in
Section 3.3 and vesting benefits set forth in Section 3.8. Neither this
Agreement nor its incorporated terms may be invalidated or deleted or altered as
part of the terms of any Change of Control actions. The Company’s rights and
obligations under this Agreement will inure to the benefit and be binding upon
the Company’s successors and assignees.
 

3.6.      
Disability.

The Company may terminate this Agreement without liability if Executive shall be
permanently prevented from properly performing his essential duties with
reasonable accommodation by reason of illness or other physical or mental
incapacity for a period of more than 90 consecutive days. Upon such termination,
Executive shall be entitled to all accrued but unpaid Base Salary, accrued bonus
(if any), and accrued vacation. In the event Executive’s employment terminates
under this Section 3.6, Executive may pursue long term disability benefits, if
eligible, under any plan which the Company has provided for Executive.
 

3.7.      
Death.

In the event of the death of Executive, the Company’s obligations hereunder
shall automatically cease and terminate; provided, however, that within 15 days
the Company shall pay to Executive’s heirs or personal representatives
Executive’s Base Salary and accrued vacation accrued to the date of death. All
other amounts due Executive, including bonuses, shall be paid to Executive’s
estate in accordance with the full term of this Agreement.
 

3.8.      
Effect of Termination without “Cause” on Employee Stock Options.

The Company hereby irrevocably offers to amend any stock options granted to
Executive to permit the full exercise thereof following termination of
Executive’s employment without Cause (as defined in Section 3.3) or because of
death or disability. The Company hereby also irrevocably offers to amend any
stock options granted to Executive to permit the immediate full vesting and
exercise thereof at any time after termination of Executive’s employment without
Cause or because of death or Disability to the same extent as if Executive’s
employment had not terminated. Executive or Executive’s personal representative
may accept either or both of such offers at any time before such options
otherwise expire by giving written notice to the Company. To the extent that any
options held by Executive are not incentive stock options within the meaning of
Section 422 of the Internal Revenue Code, Executive hereby accepts both such
offers.
 
 
 

--------------------------------------------------------------------------------


 
 
4.     NON COMPETITION, NON SOLICITATION, BANKRUPTCY
 

4.1.      
Non Compete

 The Executive hereby covenants and agrees that during the term of this
Agreement and for a period of one year following the end of the employment term,
the Executive will not, without the prior written consent of the Company,
indirectly or directly, on his own behalf or in the service or on behalf of
others, whether or not for compensation, engage in any business activity, or
have any interest in any person, firm, corporation or business, through a
subsidiary or parent entity or other entity (whether as a shareholder, agent,
joint venturer, security holder, trustee, partner, consultant, creditor lending
credit or money for the purpose of establishing or operating any such business,
partner or otherwise) with any competing business of the Company in the Covered
Area. For purposes of the Section 4.1 (i) “Competing Business” means any company
engaging in the design, development, manufacturing, and marketing of virtual
imaging products which utilize OLEDs, or organic light emitting diodes, OLED on
silicon micro displays and related information technology solutions. For
purposes of Section 4.1 (ii) “Covered Area” means all geographical areas of the
United States and other Foreign jurisdictions where the Company has offices,
manufactures or may contemplate offices or manufacturing of related products
and/or sells its products directly or in-directly through distributors and/or
other sales agents.
 

4.2.      
Non Solicitation

The Executive further agrees that the Executive will not divert any business of
the Company and/or its affiliates or any customers or suppliers of the Company
and/or the Company’s and/or its affiliates’ business to any other person, entity
or competitor, or induce or attempt to induce, directly or indirectly, any
person to leave his or her employment with the Company.
 

4.3.      
Bankruptcy

In the event that the Company voluntarily or involuntary files for bankruptcy
under the Bankruptcy Code, the Executive shall use his best efforts in keeping
the Company solvent and in assisting the Company emerge from bankruptcy as a
reorganized entity, unless the Company is liquidated.
 

4.4.      
Remedies

The Executive acknowledges and agrees that his obligations provided herein are
necessary and reasonable in order to protect the Company and its affiliates and
their respective business and the Executive expressly agrees that monetary
damages would be inadequate to compensate the Company and/or its affiliates for
any breach by the Executive of his covenants and agreements set forth herein.
Accordingly, the Executive agrees and acknowledges that any such violation or
threatened violation of this Section 4 will cause irreparable injury to the
Company and that in addition to any other remedies that may be available, in
law, in equity or otherwise, the Company and its affiliates shall be entitled to
obtain injunctive relief against the threatened breach of this Section 4 or the
continuation of any such breach by the Executive without the necessity of
proving actual damages. 
 
5.      ASSIGNMENT OF INVENTIONS
 
Executive has executed a Confidential Information and Invention Assignment
Agreement. The obligations under such Confidential and Invention Assignment
Agreement shall survive the termination of this Agreement for any reason.
 
Following the termination of Executive’s employment with the Company, Executive
shall make himself available to the Company in the defense of any patent owned
by the Company in which he assisted, provided, however, that the Company shall
allow Executive to fulfill any other obligations he may have at such time and
that the Company shall pay the Executive compensation as an “expert,” as well as
his incurred expenses in assisting in such defense.
 
 
 

--------------------------------------------------------------------------------


6.      CONFIRMATION OF DISCLOSURES REQUIRED UNDER SECURITIES LAWS
 
Since January 1, 2000, Executive has not: (a) filed, or has had filed against
Executive, nor is Executive not presently contemplating a filing of, nor is
Executive aware that anyone else is presently contemplating a filing against
Executive, of a petition under the federal bankruptcy laws or any state
insolvency laws, nor has Executive had a receiver, fiscal agent, or similar
officer appointed by a court for the business or property of Executive, or any
partnership of which Executive was a general partner at or within two years
before the time of such filing, or of any corporation or business association of
which Executive was an executive officer at or within two years prior to such
filing; (b) been convicted in a criminal proceeding or been named as a subject
of a pending criminal proceeding (excluding traffic violations and other minor
offenses); (c) been subject to any order, judgment, or decree (not subsequently
reversed, suspended or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining Executive from, or otherwise imposing
limits or conditions on Executive’s engaging in any securities, investment
advisory, banking, insurance or other type of business or acting as an officer
or director of a public company; or (d) been found by a court of competent
jurisdiction in a civil action or by the Securities and Exchange Commission or
the Commodity Futures Trading Commission to have violated any federal or state
commodities, securities or unfair trade practices law, which such judgment or
finding has not been subsequently reversed, suspended, or vacated.
 
7.     AMENDMENT AND WAIVER
 
This Agreement shall not be changed except in a writing signed by the parties.
No waiver shall be binding unless executed in writing by the party making the
waiver. No waiver shall be deemed a waiver of any other provision or constitute
a continuing waiver. Any consent under this Agreement shall be in writing and
shall be effective only to the extent specifically set forth in such writing.
The consent of the Company may only be manifested by a resolution of the
Compensation Committee of the eMagin Corporation Board of Directors or by the
signature of an officer to whom authority to modify this Agreement has been
delegated.
 
8.     ARBITRATION
 
The parties shall use reasonable good faith efforts to resolve any dispute
relating to the subject matter of this Agreement or otherwise by negotiations or
mediation. If negotiation and mediation fail, any party may submit any dispute
concerning this Agreement to final and binding arbitration pursuant to the
commercial rules of the American Arbitration Association. At the request of any
party, the arbitrators, attorneys, parties to the arbitration, witnesses,
experts, court reporters, or other persons present at the arbitration shall
agree in writing to maintain the strict confidentiality of the arbitration
proceedings. Arbitration shall be conducted by a single, neutral arbitrator
appointed in accordance with the rules of the American Arbitration Association.
Judgment upon the award rendered may be entered in any court with jurisdiction.
 
9.    ATTORNEY’S FEES
 
If any action at law or inequity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements, in addition to any other
relief to which the party may be entitled.
 
10.    ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement respecting Executive’s
employment with the Company and supersedes the terms of any prior or
contemporaneous employment or other offer, oral or written, with the exception
of separately issued bonus or incentive plans which shall remain in effect
during the full term of this Agreement.
 
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Executive Employment
Agreement as of the date first referenced above.
 
 
 
“EXECUTIVE” 
     
By /s/ Gary Jones

--------------------------------------------------------------------------------

Gary Jones    
January 24, 2006 

--------------------------------------------------------------------------------

Date
   
“COMPANY”  
     
eMagin Corporation 
         
By /s/ Thomas Paulsen

--------------------------------------------------------------------------------

Thomas Paulsen 
January 24, 2006

--------------------------------------------------------------------------------

Date
Compensation Committee           
By /s/ Jack Goldman

--------------------------------------------------------------------------------

Jack Goldman     
January 24, 2006

--------------------------------------------------------------------------------

Date
Compensation Committee   

 
 
 
 